



Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the Commission.


AMENDMENT NO. 3
TO ETHANOL PURCHASE AND SALE AGREEMENT
BETWEEN CARDINAL ETHANOL, LLC AND MUREX N.A., LTD.
DATED DECEMBER 18, 2006
THIS AMENDMENT NO. 3 TO the ETHANOL PURCHASE AND SALE AGREEMENT (“Amendment”) is
made and entered into as of this twenty-seventh (27th) day of July, 2018 (the
“Signing Date”) by and between Murex LLC, a Texas limited liability company
(“Murex”), (successor in interest to Murex N.A., Ltd.), located at 7160 North
Dallas Parkway, Suite 300, Plano, Texas 75024, and Cardinal Ethanol, LLC, an
Indiana limited liability company (“Cardinal”), located at 1554 N. 600 E., Union
City, IN 47390.
WITNESSETH:
WHEREAS, Murex and Cardinal entered into that certain Ethanol Purchase and Sale
Agreement on December 18, 2006 (the “Agreement”); and
WHEREAS, Murex and Cardinal entered Amendment 1 to the Agreement on July 6,
2009; and
WHEREAS, Murex and Cardinal entered Amendment 2 to the Agreement on November 22,
2011; and
WHEREAS, Murex and Cardinal desire to amend certain provisions of said
Agreement.
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
ARTICLE I
Amendments
Section 1.01 Amendment to Article 1. Definitions. Effective as of the date
hereof, Article 1 of the Agreement is amended to read as follows:


Section 1.4 “Buyer” means Murex LLC, a Texas limited liability company Effective
January 1, 2013, Murex N.A., Ltd., a Texas limited partnership, converted to
Murex LLC, a Texas limited liability company with the address of 7160 North
Dallas Parkway, Suite 300, Plano, Texas 75024. Both are treated as partnerships
for federal tax purposes. Under Treasury Regulation 30 1.7701-3, the Federal
Employer Identification Number did not change. The ownership, employees, contact
information and business of the company did not change. Only the company name
and type of entity changed.


Section 1.16 “Plant” means the Ethanol production plant located in Randolph
County, Indiana, with initial production of 100 million gallons and additional
production due to expansion and improvements in efficiency estimated at but not
guaranteed to be 132 million gallons per year.
Section 1.02 Amendment to Article 1. Definitions. Effective as of the Effective
Date shown below, Article 1 of the Agreement is amended to read as follows:





--------------------------------------------------------------------------------







Section 1.5 “Commission” means for each net gallon that Buyer takes under this
Agreement, Buyer shall receive *** per gallon as defined in Section 7.1.


Section 1.10 “Effective Date” means November 18, 2019.


Section 1.03 Amendment to Section 3.1 Initial Term; Renewal. Effective as of the
Effective Date, Section 3.1 of the Agreement is amended to read as follows:


    Section 3.1. Initial Term; Renewal. The initial term of the Agreement shall
be for an eleven (11) year period (the “Initial Term”), beginning on November
18, 2008, the Date of First Delivery. The Initial Term shall be followed by a
renewal term (the “Renewal Term”) of slightly more than three years (ending
November 30, 2022) that renews automatically for one-year periods unless notice
is given by either party at least ninety (90) days prior to the end of the
current term.


Section 1.04 Addition of Section 4.4 D6 Ethanol Renewable Identification Numbers
(“RINs”). Effective as of the Effective Date, Section 4.4 of the Agreement is
added to read as follows:


Section 4.4 D6 Ethanol RINs. On all ethanol produced, Buyer will handle all RIN
activity for Seller through the Environmental Protection Agency (“EPA”)
Moderated Transaction System (''EMTS''). In addition, Buyer will submit all
regulatory reports required by the EPA following Seller's review and approval.
Buyer represents and warrants that all RIN activity reports and regulatory
reports will be conducted and completed in accordance with and as required by
all applicable laws and regulations.


Section 1.05 Amendment to Section 7.1(a) Determination of Price. Effective as of
the Effective Date, Section 7.1(a) of the Agreement is amended to read as
follows:


Section 7.1(a) Determination of Price. For all sales of Ethanol by Buyer, where
Buyer has agreed to sell Ethanol to third party customers, Buyer agrees to pay
to Seller for each Gallon of Ethanol Delivered determined in accordance with
Section 5.2 (the “Purchase Price”). The Purchase Price shall be equal to the
actual sale price invoiced by Buyer for such Ethanol re-sold by Buyer to such
third party customers for the most recent week (the “Sale Price”) less: (i) all
Resale Costs, (ii) Taxes (as defined in Section 7.2) paid by Buyer, and (iii)
the Commission of *** per gallon.


Section 1.06 Amendment to Section 8.2 Rail Shipment. Effective as of the Signing
Date, Section 8.2 of the Agreement is amended to read as follows:


Section 8.2    Rail Shipment. If the Ethanol is being transported by rail, the
cost of rail transportation will include, but not be limited to, freight from
Delivery Point to destination, accessorial charges, fuel surcharges and excess
empty mileage charges.


Section 1.07 Addition of Section 8.3 Tank Cars. Effective as of the Signing
Date, Section 8.3 of the Agreement is added to read as follows:


    


*** Confidential material redacted and filed separately with the Commission









--------------------------------------------------------------------------------





Section 8.3 Tank Cars. Buyer will be responsible for providing a minimum of two
hundred twenty five (225) Tank Cars needed for rail transportation and will
manage Seller’s Tank Car fleet. Buyer will lease DOT-117 Tank Cars to Seller at
*** per Tank Car per month. Buyer will also lease DOT-111 Tank Cars to Seller
***. These amounts will billed by Buyer to Seller on or before the first (1st)
day of the month for the previous month, and Seller will pay Buyer no later than
the tenth (10th) day of each month for rail car leases. Buyer and Seller will
develop a plan and work together to satisfy Seller’s Tank Car needs.


Section 1.08 Addition of Section 8.4 Rail Allowance. Effective as of the date
hereof, Section 8.4 of the Agreement is added to read as follows:


Section 8.4 Rail Allowance. Any rail allowance based exclusively on Buyer’s
entire rail fleet system will be for Buyer’s account.


Section 1.09 Addition of Section 9.2 Sewaren, New Jersey Terminalling Agreement.
Effective as of the date hereof, Section 9.2 of the Agreement is added to read
as follows:


Section 9.2 Sewaren, New Jersey Terminalling Agreement. On September 26, 2014,
Buyer and Seller entered into a separate Terminalling Agreement providing 60,000
barrels of commingled Ethanol storage at Motiva Enterprises LLC’s (“Motiva”)
Sewaren, New Jersey facility. Buyer has a separate agreement with Motiva. Both
agreements expire on January 31, 2019. Buyer and Seller will work with Motiva to
lower storage costs and extend the Terminalling Agreements to coincide with the
termination date of the Renewal Term, November 30, 2022.


Section 1.10 Amendment of Section 10.1 Purchase Price. Effective as of the
Signing Date, Section 10.1 of the Agreement is amended to read as follows:


Section 10.1 Purchase Price. Buyer shall pay to Seller the net Purchase Price
for each Gallon of Ethanol Delivered under this Agreement as provided in Section
7.1(a) by direct wire transfer or electronic transfer to Seller’s designated
bank account. The direct wire transfer or electronic transfer to Seller’s
designated bank account (“Payment”) shall be made no later than the *** day
after the Friday of the week in which Seller issues the bill of lading for such
Gallons sold and delivered during said week. At the time of each Payment Buyer
shall forward a statement to Seller setting forth in reasonable detail all third
party buyer purchase terms including without limitation, the quantity of Ethanol
sold, the purchase prices, and all Resale Costs, Transportation Costs and
Commissions directly relating to such third party sale and purchase terms, and
the quantity and price of Ethanol purchased by Buyer for its own account (if
any).


Section 1.11 Addition of Section 19.20 Other Terms and Conditions. Effective as
of the Effective Date, Section 19.20 is added to the Agreement as follows:


Section 19.20 Other Terms and Conditions. Buyer and Seller will continue to look
for more efficient reporting and data transfer, and endeavor to implement best
practices for mutual benefit.




*** Confidential material redacted and filed separately with the Commission











--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.


BUYER:


MUREX LLC
a Texas limited liability company


By: /s/ Robert C. Wright
Robert C. Wright
President




SELLER:


CARDINAL ETHANOL, LLC
an Indiana limited liability company




By: /s/ Jeffrey L. Painter
Name: Jeffrey L. Painter
Title: CEO & President





